873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martha D. LEWIS, Individually and as mother and next friendof Yolanda Lewis and Michael Lewis, minors,Plaintiff-Appellant,v.UNITED STATES of America;  Virgin Islands National Guard;Beech Aircraft Corporation, Defendants-Appellees.
No. 89-1015.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1989.Decided:  April 6, 1989.

Martha D. Lewis, appellant pro se.
James C. Wilson (United States Department of Justice);  William Michael Jacobs (Semmes, Bowen & Semmes), for appellees.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Martha D. Lewis appeals the district court's order denying her motion to extend the time for conducting discovery.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
Orders pertaining to discovery are not final, appealable orders under 28 U.S.C. Sec. 1291.   Bever v. Gilbertson, 724 F.2d 1083, 1087 (4th Cir.), cert. denied, 469 U.S. 948 (1984), citing Cobbledick v. United States, 303 U.S. 323 (1940).  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we grant the government's motion to dismiss and dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.